Citation Nr: 0021582	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  92-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to an increased evaluation for post operative 
residuals of laminectomy at L4-5, currently rated as 
20 percent disabling.

Entitlement to an increased (compensable) evaluation for 
residuals of a right thigh injury.

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1990 and later RO decisions that increased the 
evaluation for the low back disorder from 10 to 20 percent, 
and denied increased (compensable) evaluations for residuals 
of a right thigh injury and residuals of shell fragment wound 
to the left leg.  In March 1993 and June 1996, the Board 
remanded the issues of entitlement to an increased evaluation 
for the low back condition and for an increased (compensable) 
evaluation for the residuals of a shell fragment wound of the 
left leg to the RO for additional action.  A review of the 
record, however, shows that the April 1990 RO rating decision 
denied an increased (compensable) evaluation for residuals of 
an injury to the right thigh and that the veteran appealed 
this determination.  Hence, the Board has now classified the 
issues as shown on the first page of this decision.

RO rating decisions in November 1995, March 1997, and 
February 2000 denied entitlement to a total rating for 
compensation purposes based on unemployability.  The veteran 
was notified of these determinations in November 1995, March 
1997, and February 2000, respectively, and he did not submit 
a substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302(c) 
(1999).  Hence, this matter is not a subject for appellate 
consideration.

In a March 1993 letter, received in July 1995, the veteran 
requested reconsideration by the Board of its March 1993 
remand, and in testimony at a hearing in December 1996 he 
requested reconsideration by the Board of its April 1988 
decision with regard to his prior appeal.  The veteran is 
advised that the Board will only reconsider a final decision.  
The March 1993 Board remand is in the nature of a preliminary 
order and does not constitute a decision of the Board.  
38 C.F.R. § 20.1100(b) (1999).  Moreover, a motion for 
consideration must be made in accordance with the provisions 
of 38 C.F.R. §§ 20.1000 and 20.1001 (1999) and the testimony 
at the December 1996 hearing does not satisfy these 
requirements.



REMAND

The medical evidence and the testimony at hearings on appeal 
reveal that the veteran has low back pain.  VA has the duty 
to provide the veteran with an examination to obtain 
sufficient clinical findings to determine the severity of his 
low back disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

A review of the record shows that a March 1971 RO rating 
decision granted service connection for residuals of 
abrasions to the right thigh and for residuals of a shrapnel 
wound to the left leg.  The medical evidence does not show 
that the veteran has undergone a recent evaluation of these 
conditions.  The duty to assist the veteran in the 
development of his claims includes providing him with a 
contemporary examination to determine whether these 
conditions have become more severe.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disorder.  
The examiner should express and opinion 
on the severity of the low back disorder, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
low back.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folders should be made available 
to the physician and reviewed prior to 
the examination.

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of the residuals of a right 
thigh injury and the residuals of a shell 
fragment wound of the left leg.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
Scars should be described by location, 
objective signs of tenderness, 
ulceration, nourishment, and effect on 
function.  Any related muscle damage 
should also be described.  The claims 
folders should be made available to the 
examiner and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claims.  The review of 
the claim for an increased evaluation for 
the low back disorder should reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The veteran 
and his representative should then be 
sent an appropriate supplemental 
statement of the case.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




